DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/20/2022 has been entered. Claims 1-2, 6-7, 9-11, and 16-19 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-2, 6-7, 9-11, and 16-19 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20030128105) (hereinafter Shaw) in view of Murphy (US 20070065262) (hereinafter Murphy), further in view of Carroll (US 20170259730) (hereinafter Carroll), further in view of McKinley et al. (US 20160109079) (hereinafter McKinley).
Regarding claim 1, Shaw teaches A lighting system, comprising: 
a receiver hitch structure having a receiver hitch portion that fits into a hitch receiver on a vehicle (see Shaw paragraph 6 and figure 2 regarding hitch mounted frame), 
an illumination source support portion (see Shaw paragraph 12 and figure 2 regarding accessory attachment point at top of a support beam for lights and beacons) and 
an elongate support portion extending between the receiver hitch portion and the illumination source support portion (see Shaw paragraph 10 and figure 2 regarding tubing stock that extends out and up); 
wherein the elongate support portion comprises: 
a first elongate support portion having a first end and a second end (see Shaw paragraph 10 and figure 2 regarding tubing stock with portion that extends outwardly from the hitch structure for a distance, and then upwards to elevate the accessory lights- while the specification does speak of a preferred phased transition from out to up, the 90 degree bend is nevertheless anticipated. The part of the stock that extends outwards is interpreted to be the first elongate support portion.);
a second elongate support portion having a first end and a second end, the first end of the first elongate support portion being coupled to the receiver hitch portion and the second end of the first elongate support portion being coupled to the first end of the second elongate support portion, the second end of the second elongate support portion being coupled to the illumination source support portion (see Shaw paragraph 10 and figure 2 regarding tubing stock with portion that extends outwardly from the hitch structure for a distance, and then upwards to elevate the accessory lights- while the specification does speak of a preferred phased transition from out to up, the 90 degree bend is nevertheless anticipated. The part of the stock that extends upwards is interpreted to be the second elongate support portion.)
a connector that connects with a vehicle connector on the vehicle (see Shaw paragraph 13 and figure 2 regarding connector plug from structure to vehicle); 
a conductor connected between the connector and the plurality of illumination sources to provide power to the plurality of illumination sources (see Shaw paragraph 13 and figure 2 regarding wiring from vehicle to lighting accessories- in combination with McKinley below, this conductor may power the plurality of illumination sources of McKinley on the light tower);
However, Shaw does not explicitly teach contractible and extendable first sections as needed for the limitations of claim 1.
Murphy, in a similar field of endeavor, teaches the first elongate support portion being extendable and contractable to change a distance between the first and second ends thereof (see Murphy figures 8 and 9 and paragraph 21 and 25 regarding extending the outward elongate portion of a hitch assembly with an actuator with telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the outward direction).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Shaw to include the teaching of Murphy by applying the contractible and extendable first section of Murphy into the first section of Shaw to change the length of the first section as an additional design choice consideration for allowing the opening of a trunk or bed platform. Shaw and Murphy are analogous in the field of hitch mounted assemblies. 
One would be motivated to combine these teachings in order to use a hitch mounted assembly with a vehicle that has a tailgate (see Murphy paragraph 21).
However, the combination of Shaw and Murphy does not explicitly teach contractible and extendable second sections as needed for the limitations of claim 1. 
Carroll, in a similar field of endeavor, teaches the second elongate support portion being extendable and contractable to change a distance between the first and second ends thereof (see Carroll paragraph 21 and figure 2 regarding upwards telescoping light tower hitch assembly with actuators to extend telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the upward direction)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shaw and Murphy to include the teaching of Carroll by applying the contractible and extendable second section of Carroll into the second section of Shaw to change the length of the second section as an additional design choice consideration for adjusting light height. Shaw and Carroll are analogous in the field of hitch mounted lighting assemblies. 
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted portable lighting units that are capable of adjusting height of the lighting (see Carroll paragraph 3).
However, the combination of Shaw, Murphy, and Carroll does not explicitly teach a bracket for pivotable lights as needed for the limitations of claim 1. 
McKinley, in a similar field of endeavor, teaches a plurality of illumination sources coupled to the illumination source support portion (see McKinley paragraph 7 and figure 3 regarding a positionable light bracket with a plurality of illumination sources- this plurality of illumination sources may be applied to the light tower of Shaw);
a positionable bracket secured to each of the plurality of illumination sources and the illumination support portion configured to pivotably mount the plurality of illumination sources such that each illumination source may be individually rotated about a pivot axis in a vertical direction and a second pivot axis in a horizontal direction to change a primary direction of emanation of visible electro-magnetic radiation emitted by each of the plurality of illumination sources (see McKinley paragraph 7 and figure 3 regarding a positionable light bracket with a plurality of illumination sources where each illumination source is individually rotatable in both vertical and horizontal axes- this plurality of rotatable light sources may be applied to the light tower of Shaw).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shaw, Murphy, and Carroll to include the teaching of McKinley by applying the two axis rotatable lights of McKinley into the work lights of Shaw as an additional enhancement for the orientation of lighting. Shaw and McKinley are analogous in the field of elevated, mounted work light towers.
One would be motivated to combine these teachings in order to increase the flexibility of the directionality of each individual light on a light tower, making each light truly omnidirectional (see McKinley paragraph 7).
Regarding claim 2, the combination of Shaw, Murphy, Carroll, and McKinley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Carroll, and McKinley teaches wherein the connector is configured to connect to the vehicle connector to receive an actuation signal from the vehicle when a transmission of the vehicle is in reverse, the plurality of illumination sources emitting visible electromagnetic radiation based on the actuation signal (see Shaw paragraph 13 and figure 2 regarding wiring from vehicle to lighting accessories, where work lights are on when the vehicle is in reverse- this process may be applied to the plurality of rotatable light sources of McKinley).   
Regarding claim 6, the combination of Shaw, Murphy, Carroll, and McKinley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Carroll, and McKinley teaches wherein the first elongate support portion has a plurality of sections telescopically connected to one another (see Murphy figures 8 and 9 and paragraph 21 and 25 regarding extending the outward elongate portion of a hitch assembly with an actuator with telescoping brace sections - this may be combined with the hitch assembly of Shaw to extend in the outward direction).  
One would be motivated to combine these teachings in order to use a hitch mounted assembly with a vehicle that has a tailgate (see Murphy paragraph 21).
Regarding claim 7, the combination of Shaw, Murphy, Carroll, and McKinley teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Carroll, and McKinley teaches and further comprising: 
a locking system configured to lock the plurality of sections of the first elongate support portion relative to one another, in a selected one of a plurality of different, selectable, telescoped positions (see Murphy figures 8 and 9 and paragraph 21 and 25 regarding extending the outward elongate portion of a hitch assembly with an actuator with telescoping brace sections- broadly, as the frame will stop being actuated in a retracted or extended position, it is understood that the extending system is a locking system, in that when the frame is not moving, it is, broadly, locked. This may be combined with the hitch assembly of Shaw to extend in the outward direction).
One would be motivated to combine these teachings in order to use a hitch mounted assembly with a vehicle that has a tailgate (see Murphy paragraph 21).
Regarding claim 9, the combination of Shaw, Murphy, Carroll, and McKinley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Carroll, and McKinley teaches and further comprising: 
an actuator that drives extension and retraction to change the distance between the first and second ends of the second elongate support portion (see Carroll paragraph 21 and figure 2 regarding upwards telescoping light tower hitch assembly with actuators to extend telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the upward direction).  
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted portable lighting units that are capable of adjusting height of the lighting (see Carroll paragraph 3).
Regarding claim 10, the combination of Shaw, Murphy, Carroll, and McKinley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Carroll, and McKinley teaches wherein the second elongate support portion has a plurality of sections telescopically connected to one another (see Carroll paragraph 21 and figure 2 regarding upwards telescoping light tower hitch assembly with actuators to extend telescoping brace sections- this may be combined with the hitch assembly of Shaw to extend in the upward direction).  
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted portable lighting units that are capable of adjusting height of the lighting (see Carroll paragraph 3).
Regarding claim 11, the combination of Shaw, Murphy, Carroll, and McKinley teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Carroll, and McKinley teaches and further comprising: 
a locking system configured to lock the plurality of sections of the second elongate support portion relative to one another, in a selected one of a plurality of different, selectable, telescoped positions (see Carroll paragraph 21 and figure 2 regarding upwards telescoping light tower hitch assembly with actuators to extend telescoping brace sections- broadly, as the frame will stop being actuated in any number of positions, it is understood that the extending system is a locking system, in that when the frame is not moving, it is, broadly, locked. This may be combined with the hitch assembly of Shaw to extend in the upward direction).
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted portable lighting units that are capable of adjusting height of the lighting (see Carroll paragraph 3).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20030128105) (hereinafter Shaw) in view of Murphy (US 20070065262) (hereinafter Murphy), further in view of Carroll (US 20170259730) (hereinafter Carroll), further in view of McKinley et al. (US 20160109079) (hereinafter McKinley), and further in view of Espey et al. (US 20160347247) (hereinafter Espey).
Regarding claim 16, the combination of Shaw, Murphy, Carroll, and McKinley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Shaw, Murphy, Carroll, and McKinley does not explicitly teach a wireless switch as needed for the limitations of claim 16. 
Espey, in a similar field of endeavor, teaches and further comprising: 
a wireless switch configured to receive a wireless control signal, from a wireless communication device, to control the plurality of illumination sources (see Espey paragraph 16 regarding wireless control device for light emitters- in combination with Shaw this can be analogously modified in combination to control the light sources and controls of shaw).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shaw, Murphy, Carroll, and McKinley to include the teaching of Espey by incorporating the wireless switch for the light device of Shaw as an additional enhancement for activating and deactivating light sources on a vehicle mounted structure. Shaw and Espey are analogous in the field of hitch mounted lighting assemblies. 
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted lighting assemblies that enhance the functionality, particularly with regard to activation control (see Espey paragraphs 2 and 16).
Regarding claim 17, the combination of Shaw, Murphy, Carroll, McKinley, and Espey teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Carroll, McKinley, and Espey teaches wherein the wireless switch is configured to receive the wireless control signal from at least one of a key fob or a mobile device (see Espey paragraph 16 and figure 1 regarding wireless control device for light emitters- broadly, in wireless form suggested by figure 1, this can be considered a handheld and movable, therefore mobile, device).
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted lighting assemblies that enhance the functionality, particularly with regard to activation control (see Espey paragraphs 2 and 16).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20030128105) (hereinafter Shaw) in view of Murphy (US 20070065262) (hereinafter Murphy), further in view of Carroll (US 20170259730) (hereinafter Carroll), further in view of McKinley et al. (US 20160109079) (hereinafter McKinley), and further in view of Hubbard et al. (US 20070236364) (hereinafter Hubbard).
Regarding claim 18, the combination of Shaw, Murphy, Carroll, and McKinley teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Shaw, Murphy, Carroll, and McKinley does not explicitly teach a hitch assembly mounted camera as needed for the limitations of claim 18. 
Hubbard, in a similar field of endeavor, teaches and further comprising: 
a camera mounted to the receiver hitch structure configured to communicate a video signal to an operator interface mechanism (see Hubbard paragraph 71 regarding mounting an auxiliary camera to a hitch adapter and paragraph 48 regarding wirelessly transmitting images from camera to display- this may be combined as an addition to the lights of Shaw without undue experimentation).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shaw, Murphy, Carroll, and McKinley to include the teaching of Hubbard by incorporating the camera assembly of Hubbard onto the light assembly of Shaw. Shaw and Hubbard are analogous in the field of hitch mounted assemblies. One of ordinary skill would recognize the advantage of this combination of lights and camera and would be able to combine them without undue experimentation
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted assemblies, particularly the advantages given by the inclusion of a video camera for a vehicle driver to monitor a rear view (see Hubbard paragraph 71).
Regarding claim 19, the combination of Shaw, Murphy, Carroll, McKinley, and Hubbard teaches all aforementioned limitations of claim 18, and is analyzed as previously discussed.
Furthermore, the combination of Shaw, Murphy, Carroll, McKinley, and Hubbard teaches wherein the camera is configured to communicate the video signal to the operator interface mechanism over a wireless link (see Hubbard paragraph 71 regarding mounting an auxiliary camera to a hitch adapter and paragraph 48 regarding wirelessly transmitting images from camera to display- this may be combined as an addition to the lights of Shaw without undue experimentation).
One would be motivated to combine these teachings in order to provide teachings relating to hitch mounted assemblies, particularly the advantages given by the inclusion of a video camera for a vehicle driver to monitor a rear view (see Hubbard paragraph 71).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483